DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Specification
2.  The disclosure is objected to because of the following informalities: 
	The abstract is objected to since an abstract should be in narrative form and be generally limited to being a single paragraph on a separate sheet having 50 to 150 words, where the form and legal phraseology of words often used in patent claims, such as "means", “comprising”, “comprises”, and "said" should be avoided.  Additionally, the reference character (RC) numbers in the abstract, which refer to one or more elements illustrated in the figures, are improper and should be removed. 

Claim Rejections - 35 USC §112
3. The following is a quotation of 35 U.S.C. §112(b):
(b)  CONCLUSION — The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention. 

4.  Claims 1-6 are rejected under 35 U.S.C. §112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. 
	Regarding claim 1, the first limitation recites recording store information “when the electronic payment is executed.”  The preamble does not describe any particular payment being executed.  The only particular payment that is recited as being executed preliminary payment.  But, the preliminary payment includes payment information which includes store information.  Thus, it is unclear and therefore indefinite regarding how store information could be recorded and sent with the payment information for execution of the preliminary payment since, as recited by the claim, it is only when the payment is executed that the store information is recorded. 
	Additionally, the claim requires that store information is recorded that “identifies each of the stores when the electronic payment is executed.”  It is unclear what the phrase, “the stores” (plural) means.  The claim does not recite that the preliminary payment is transmitted to any store, much less a plurality of stores.  Therefore, the antecedent basis of the phrase, “the stores” (plural) is unclear. 
	Since claim 6 has essentially the same issue as claim 1, claim 6 is rejected for the grounds and rationale used to reject claim 1. 
	Since claims 2-5 include the respective limitations of claim 1, from which these claims depend, these claims are rejected for the grounds and rationale used to reject claim 1. 
Appropriate correction or clarification of these claims is required.  No new matter may be added. 

Claim Rejections - 35 USC §101
5. 35 U.S.C. §101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

6.  Claims 1-6 are rejected under 35 U.S.C. §101 because the claimed invention is directed to non-statutory subject matter. 

	Under the 2019 PEG step 1 analysis, it must first be determined whether the claims are directed to one of the four statutory categories of invention (i.e., process, machine, manufacture, or composition of matter).  Applying step 1 of the analysis for patentable subject matter to the claims, it is determined that the claims are directed to the statutory category of a process (claim 6) and a machine (claims 1-5), where the machine is substantially directed to the subject matter of the process. (See e.g., MPEP §2106.03)  Therefore, we proceed to step 2A, Prong 1. 
Under the 2019 PEG step 2A, Prong 1 analysis, it must be determined whether the claims recite an abstract idea that falls within one or more designated categories of patent ineligible subject matter (i.e., organizing human activity, mathematical concepts, and mental processes) that amount to a judicial exception to patentability.  Here, the independent claims at their core recite the abstract idea of: 
recording store information which identifies each of the stores when the electronic payment is executed; 
setting a maximum of a usage amount in a preliminary payment for executing payment … in a case where the electronic payment … becomes impossible; 

transmitting the payment information corresponding to the executed preliminary payment. 
Here, the recited abstract idea falls within one or more of the three enumerated 2019 PEG categories of patent ineligible subject matter, to wit: certain methods of organizing human activity, which includes fundamental economic practices or principles (e.g., executing a payment for a transaction with a store payment transaction terminal, where the payment transaction includes store identification information and payment information that includes a usage amount that is less than a pre-set maximum payment amount that corresponds to a condition where executing the payment with the store terminal is not possible). 
Under the 2019 PEG step 2A, Prong 2 analysis, the identified abstract idea to which the claim is directed does not include limitations or additional elements that integrate the abstract idea into a practical application, since the recited features of the abstract idea are being applied on a computer or computing device or via software programming that is simply being used as a tool (“apply it”) to implement the abstract idea. (See e.g., MPEP §2106.05(f)). 
The dependent claims simply further refine and limit the abstract idea recited by the independent claims, from which these claims respectively directly or indirectly depend, where the abstract idea is described above. 
Claim 2 simply further refines the abstract idea by requiring that the store information that is collected/recorded includes various store identification information, 
	Claims 3 and 4 simply further refines the abstract idea by requiring that the pre-set maximum payment amount corresponds to an amount of electronic money extant on a user mobile device or that is available on a user credit card, and does not add any element or feature that provides a technological solution to a technological problem or technologically improves any element used to carry out the abstract idea (i.e., there is no provision of an integration of the recited abstract idea into a practical application for Step 2B) or include an element or feature that is significantly more than the recited abstract idea (i.e., a technological inventive concept under Step 2B). (See MPEP § 2106.05)
Claim 5 simply further refines the abstract idea by requiring that the preliminary payment to execute the preliminary transaction is transmitted to either a store electronic payment terminal or to a host computer connect to the terminal, and does not add any element or feature that provides a technological solution to a technological problem or technologically improves any element used to carry out the abstract idea (i.e., there is no provision of an integration of the recited abstract idea into a practical application for Step 2B) or include an element or feature that is significantly more than the recited 
Thus, the dependent claims do not add any additional element or subject matter that provides a technological improvement (i.e., an integration into a practical application) that results in the claims being directed to patent eligible subject matter.  The additional elements in the claims, listed below in the Step 2B analysis, are recited at a high level of generality and simply implement the abstract idea, or further refine the abstract idea, recited respectively by the claims. 
The claims, both independent and dependent, viewed individually and as a whole, including each combination of limitations and elements, are not directed to a technological improvement, and do not integrate the judicial exception (i.e., abstract idea) into a practical application since the claims do not recite: (i) an improvement to the functioning of a computer or computing device; (ii) an improvement to another technology or technical field (e.g., the field of computer coding technology is not being improved); (iii) an application of the abstract idea with, or by use of, a particular machine; (iv) a transformation or reduction of a particular article to a different state or thing (e.g., the claims do not use the abstract idea in the claimed process to bring about a physical change (See, e.g., Diamond v. Diehr, 450 U.S. 175 (1981), where a physical change, and thus patentability, was imparted by the claimed process; Contrast, Parker v. Flook, 437 U.S. 584 (1978), where a physical change, and thus patentability, was not imparted by the claimed process)); and (v) other meaningful limitations beyond generally linking the use of the abstract idea to a particular technological environment (e.g., simply claiming the use of a computer and/or computer system to implement the 
Under the 2019 PEG step 2B analysis, the additional elements are evaluated to determine whether they amount to something “significantly more” than the recited abstract idea. (i.e., an innovative concept).  Here, the recited additional elements, such as: an “electronic payment terminal” for one or more stores, various “units” that perform various recited data gathering, transmitting, data setting, or data execution functions that are implemented in software code (See, Spec. ¶ 024), a “host computer” connected to a store electronic payment terminal, and a “mobile device,” do not amount to an innovative concept since, as stated above in the step 2A, Prong 2 analysis, the claims are simply using the additional elements as a tool to carry out the abstract idea (i.e., “apply it”) on a computer or computing device and/or via software programming. (See e.g., MPEP §2106.05(f))  The additional elements are specified at a high level of generality as simply facilitating and/or performing generic computer data receipt and processing/analysis steps, data storage and communication steps, payment execution steps, and data outputting/transmitting steps such as those typically used in a general purpose computer, a computing system, a communication network, a payment network, and a computer network, where the additional elements are being used in the claims to simply implement the abstract idea and are not themselves being technologically improved. (See e.g., MPEP §2106.05 I.A.); (See also e.g., applicant’s Specification at least ¶¶ 011-014, 017-024, 041, and 050). 
The additional elements of each of the dependent claims merely refine and further limit the abstract idea of the independent claims and do not add any feature that considered individually, including their respective limitations, include an “inventive concept” of some additional element or combination of elements sufficient to ensure that the claims in practice amount to something “significantly more” than patent-ineligible subject matter to which the claims are directed. 

7.  Claims 1-5 are also rejected under 35 U.S.C. §101 because the claimed invention is directed to non-statutory subject matter, being software per se. 
Claim 1 recites in the preamble a “mobile device.”  Under 35 U.S.C. §101, a mobile device is considered within the statutory category of a “machine.”  The body of claim 1 simply recites various “units” which perform various recited functions.  The claim is considered non-statutory (i.e., direct to subject matter not of a statutory category for patentability under 35 U.S.C. §101) because the recitation of units as elements of a machine, without recitation of any physical structure element, is considered a claim for software, per se.  Mere recitation of functionally descriptive subject matter in a machine claim without corresponding structure to accomplish the functionality is not statutory.  Additionally, the specification describes the various units as being software code. (See, Spec., ¶ 024) For at least these reasons, claim 1 fails to be directed to one of the statutory categories for an invention as set form in 35 U.S.C. §101, and is therefore considered to be non-statutory. 
Since claims 2-10 depend from and include the limitations of claim 1, these claims are also rejected under the same grounds and rationale as claim 1. 

Prior Art Not Relied Upon
8.  The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. (See, MPEP §707.05)  The examiner considers the following reference(s) pertinent for disclosing various features relevant to the invention, but not all the features or combination of features of the invention, for at least the following reasons: 
Chung et al. (US Patent Publication 2017/0300904 A1) discloses a system and various methods of making payments, including staged payments, including both online and offline payment that are made, and including making payments to different stores;  
Ecker et al. (US Patent Publication 2019/0188705 A1) discloses a system and various methods of making payments that do not exceed a pre-determined offline authorization amount; 
Yang et al. (US Patent Publication 2016/0210622 A1) discloses a system and various methods of making payments, and teaches that it is a known technique to realize an online payment to an offline point-of-sales (POS) terminal by transmitting payment information at the offline POS terminal to a payment server by utilizing a communication function of a user's mobile terminal; and 
Ruder et al. (USPN 10,496,977 B2) discloses a system and various methods of making payments, including determining that a mobile device does not have a connection to an external network and determining whether to send or store payment information for a transaction. 

Examiner’s Note:  Regarding claims 1-6, the absence of a prior art rejection of these claims should not be construed as being indicative of the respective claimed subject matter being allowable over any relevant prior art.  A search and full consideration of relevant prior art will be conducted when these claims are not indefinite in scope such that the full extent and clear scope of the claimed subject matter and functionality is sufficiently understood to be properly searched (i.e., when the respective 35 USC §112(b) rejections are overcome). (See e.g., MPEP §2173.06 II) 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph W. King whose telephone number is (571) 270-5776.  The examiner can normally be reached Mon - Fri 8 AM - 4 PM EST.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Namrata Boveja, can be reached at (571) 272-8105.  The examiner’s fax phone number is (571) 270-6776, and the fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. 
Examiner interviews are available via telephone, or via video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview applicant may call the Examiner or use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/JOSEPH W. KING/Primary Examiner, Art Unit 3696